Exhibit 10.1







Date: March 23, 2020$9,874,973.48



Promissory Note
On this date of March 23, 2020, in return for valuable consideration received,
STEIN MART, INC., (“Borrower”) promises to pay to the Stein Mart, Inc. Executive
Deferral Plan, SunTrust Bank, Trustee under trust agreement (“Trust Agreement”)
dated September 1, 1999, the "Lender", the sum of 9,874,973.48 ($), together
with interest thereon at the rate of 3.56% per annum. Interest shall accrue
daily on the average loan balance for the number of days the loan is outstanding
prior to the date of repayment.
1.Authority. This promissory note evidences a loan to Borrower from Lender made
pursuant to Section 8(f) of the Trust Agreement. Trustee has obtained loans from
the insurance policies held in the Trust (“Policies”) in an amount not less than
the principal amount of this promissory note and is lending the proceeds to
Borrower.
2.Terms of Repayment: All payments shall be first applied to interest and the
balance to principal.
3.Repayment: The entire unpaid principal and accrued interest thereon shall
become due and payable on or before September 30, 2020.
4.Form of Payment - all payments due under this note shall be made by wire
transfer to the Trust account. Payment may consist of an offset against amounts
Borrower is otherwise entitled to withdraw from the Trust under the terms of the
Trust Agreement.
5.Prepayment - This Note may be prepaid in whole or in part at any time without
premium or penalty. All prepayments shall first be applied to interest, and then
to principal payments in the order of their maturity.
6.Application of Payment. All payments received by the Trustee hereunder other
than offsets described above shall be applied to the Policy loans.
7.Default - In the event of nonpayment, if the parties do not agree on a new
payment date within thirty (30) days after the payment due date, Lender may take
all action it deems necessary to collect the outstanding balance and the cost of
collection shall be paid by the Borrower.
8.Acceleration of Debt - In the event that the Borrower seeks relief under the
Bankruptcy Code, or suffers an involuntary petition in bankruptcy or
receivership not vacated within thirty (30) days, the entire balance of this
Note and any interest accrued thereon shall be immediately due and payable to
the holder of this Note.





--------------------------------------------------------------------------------



9.Modification - No modification or waiver of any of the terms of this Agreement
shall be allowed unless by written agreement signed by both parties. No waiver
of any breach or default hereunder shall be deemed a waiver of any subsequent
breach or default of the same or similar nature.
10.Transfer of the Note - The borrowers hereby waive any notice of the transfer
of this Note by the Lender or by any subsequent holder of this Note, agree to
remain bound by the terms of this Note subsequent to any transfer, and agree
that the terms of this Note may be fully enforced by any subsequent holder of
this Note.
11.Severability of Provisions - In the event that any portion of this Note is
deemed unenforceable, all other provisions of this Note shall remain in full
force and effect.
12.Choice of Law - All terms and conditions of this Note shall be interpreted
under the laws of the State of Florida.
Signed Under Penalty of Perjury, this 23rd day of March, 2020.
STEIN MART, INC. (“BORROWER”)
/s/ D. Hunt HawkinsSigned in the presence of:/s/ James B. BrownWitnessJames B.
BrownPrinted Name

Note- the lender may not be a witness. If more than one witness is used, each
should sign separately.
Stein Mart, Inc. Executive Deferral Plan, SunTrust Bank, Trustee u/t/a dated
September 1, 1999 by and between Suntrust, Central Florida, N.A. or its
successor in interest, and Borrower:

/s/ David A. BrownSignatureDavid A. BrownPrinted NameVice PresidentTitle




